FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SIEGFRIED PEDERSEN,                              No. 12-35444

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00110-TMB

  v.
                                                 MEMORANDUM *
STEVE BRUNGER; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Alaska
                    Timothy M. Burgess, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Alaska state prisoner Siegfried Pedersen appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because, even

assuming Pedersen had a serious medical need, Pedersen failed to raise a genuine

dispute of material fact as to whether defendants failed to respond adequately to his

injured shoulder. See id. at 1058 (prison officials act with deliberate indifference

only if they know of and disregard an excessive risk to inmate health); Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (to establish that a difference of

opinion amounted to deliberate indifference, a prisoner must show that the

defendants’ chosen course of treatment was medically unacceptable and in

conscious disregard of an excessive risk to the prisoner’s health).

      The district court did not abuse its discretion by denying the motion for

reconsideration because Pedersen failed to establish any ground for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262

(9th Cir. 1993) (setting forth standard of review and discussing grounds for

reconsideration).

      Pedersen’s contentions concerning the district court’s evidentiary and

procedural rulings are unpersuasive.

      AFFIRMED.




                                           2                                    12-35444